IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Vincent J. Cantera,                :
                      Petitioner   :
                                   :
             v.                    :     No. 2388 C.D. 2015
                                   :
Workers' Compensation Appeal       :
Board (Worley and Obetz),          :
                 Respondent        :



                                   ORDER



             NOW, October 28, 2016, upon consideration of petitioner’s

application for reargument and respondent’s answer in response thereto, the

application is denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge